Case: 1:20-cr-00346-PAB Doc #: 8 Filed: 07/01/20 1of1. PagelD#: 24,, ...

a

  

 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

   

 

EASTERN DIVISION
UNITED STATES OF AMERICA, ) INDICTMENT
)
Plaintiff, ) A coe
v. ) CASENO.** ° 2) GR 546
} Title 18, United States Code,
TIMOTHY GOODNER, } Sections 844(i) and 2
Defendant. ) JU U GE BARKE R
COUNT 1
(Arson, 18 U.S.C. § 8440) and 2)
The Grand Jury charges:

On or about May 30, 2020, in the Northern District of Ohio, the defendant TIMOTHY
GOODNER, did maliciously damage and destroy, and attempt to damage and destroy, by means
of fire and explosive material, a building and other real and personal property used in interstate
and foreign commerce and in activities affecting interstate and foreign commerce, to wit: the
parking attendant booth and its contents located at 1242 West 3" Street, Cleveland, Ohio, in
violation of Title 18, United States Code, Section 844() and (2).

A TRUE BILL.

Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government

Act of 2002.

 
